Title: From George Washington to the Continental Navy Board, 27 October 1777
From: Washington, George
To: Continental Navy Board



Gentn
15th Mile Stone on the Skippack Road [Pa.] Oct. 27—77

The more I reflect upon the evil that may arise from the Enemy’s possessing themselves of our unfinished Frigates up the Delaware, the more convinced I am of the indispensable obligation we are under to prevent it, effectually. If no other method could be devised, I should be for absolutely burning them; but scuttling & sinking them with; or without Ballast, as those who are best acquainted with the difficulties of raising them in either State, at this Season may determine will, in my judgment answer the end.
we all know that the Enemy have made one vigorous (tho unsuccessful) effort to dispossess us of our Forts, and drive off our Vessels, which defend the Cheveaux de frieze in the River—we know also, that besides having the Delaware Frigate, they are busily employed in preparing two other large Armd Vessells at the City—If in addition to these, they should by Surprize, or force, obtain the Frigates above Bordentown, and bring the whole in aid of their Ships in a general attack upon our little Fleet (thus surrounded) we may, but too easily without the spirit of divination foretell the consequences. their destruction will be certain & inevitable.
At present, these Frigates are of no use to us, whilst the hands are greatly wanted. considered therefore in this point of view, simply, the measure proposed, in my opinion, is highly expedient; and under the prevailing Sentiment that the Enemy cannot hold Phila. unless their Shipping get up, it appears absolutely necessary.
The fatal consequences which may result from suffering the Frigates to fall into the Enemys hands, are too obvious to need more arguments to prove them, and when it is considered of how little importance they are to us in their present Situation prudence requires that they should be so disposed of as to be hereafter useful; and out of the way of being destroyed by the Enemy or being rendered serviceable to them.
Upon the whole, I take the liberty of delivering it to you as my clear opinion, that the Frigates ought to be immediately, and with the utmost secrecy, sunk, either with, or without Ballast (so as to make it next to impossible to raise them without Mens diving, either to unlade, or fix

their purchases) and that their Crews should be sent down to the Fleet below, where Sailors are exceedingly wanted.
If I have stepped out of the line of my duty to make this request, I am persuaded you will excuse it when I add, that the good of the Service not only in my judgment, but in that of others, absolutely requires it to be carried into execution. I have the honr to be Gentn Yr Most Obedt H. Sert

Go: Washington

